       Case 2:21-cv-00223-MV-CG Document 38 Filed 06/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

RUBEN ESCANO,

      Plaintiff,

v.                                                           No. CV 21-223 GBW/CG

CONCORD AUTO PROTECT, INC., et al.,

      Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon communication with the parties. IT IS

HEREBY ORDERED that a telephonic status conference will be held on Monday, June

21, 2021, at 2:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line

at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
